Citation Nr: 1402901	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-32 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for Non-Hodgkin's Lymphoma, to include as due to exposure to chemical agents.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service with the Air Force from July 1977 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying the claim currently on appeal.  


FINDINGS OF FACT

1.  The Veteran served as an aerospace maintenance craftsman for 7 years, an aerospace journeyman for 1 year and an aerospace maintenance superintendent for 4 years, resulting in exposure to various chemical agents.  

2.  The Veteran was diagnosed with non-Hodgkin's lymphoma in 2002.  

3.  It is at least as likely as not that the Veteran's non-Hodgkin's lymphoma manifested as a result of exposure to chemical agents during active duty.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for Non-Hodgkin's Lymphoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that he is entitled to service connection for non-Hodgkin's Lymphoma.  Specifically, the Veteran has asserted that this condition arose due to exposure to the chemical agent benzene while on active duty.  Having reviewed all of the evidence in a light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise.  As such, service connection for non-Hodgkin's Lymphoma is warranted.  

In support of his claim, the Veteran submitted a number of articles.  One such article concludes (after reviewing numerous cases involving non-Hodgkin's lymphoma and probable occupational exposure to benzene) that the evidence supports an association between occupational benzene exposure and non-Hodgkin's lymphoma.  

According to a statement dated December 2006 from a hematologist with the initials A. N., the Veteran had been under his care since his diagnosis of non-Hodgkin's lymphoma in September 2002.  Dr. N indicated that the incidence of non-Hodgkin's lymphoma was rising, and while the cause of non-Hodgkin's lymphoma was unclear, epidemiology studies had indicated that environmental exposure to certain chemical substances may increase the risk of developing this condition.  Dr. N noted that the Veteran had worked in the aerospace area, and as such, he had been exposed to several chemical agents.  Dr. N opined that it was possible that the Veteran's non-Hodgkin's lymphoma was service-connected, although it was unclear what type of chemical agent the Veteran was exposed to.  

The record also contains a statement dated January 2007 from a physician with the initials D. J.  Dr. J indicated that he had treated the Veteran since October 2001 and that he suffered from non-Hodgkin's lymphoma.  Dr. J noted that the Veteran had worked in the aerospace profession and that he had been exposed to several chemical agents.  Dr. J was of the opinion that there was a possibility that the Veteran's disease was, therefore, service related.  

In April 2009, VA received an additional statement from Dr. D. J. that is very similar to the statement received in January 2007.  According to Dr. J, the Veteran had worked in the aerospace industry, resulting in exposure to several chemical agents.  Dr. J opined that the possibility existed that the Veteran's non-Hodgkin's lymphoma was related to his service due to this exposure.   

In January 2013, the Board requested a medical opinion as to the etiology of the Veteran's Non-Hodgkin's lymphoma.  In March 2013, an opinion was received from a staff hematologist/oncologist with the Malcolm Randall VA Medical Center (VAMC).  The physician concluded that it was not at least as likely as not that the Veteran's Non-Hodgkin's lymphoma was related to active service or any incident of such service.  The physician explained that classically, a short time interval of weeks or months between occupational exposure and cancer diagnosis has been viewed as supporting a causal relationship.  However, as more has been learned about cancer causation, this was no longer valid.  More definitive were specific genetic abnormalities associated with cancers that have known causes.  Unfortunately, no genetic associations had been established between benzene and non-Hodgkin's lymphoma.  As such, it was impossible to know whether a specific carcinogenic exposure was the cause.  While the Veteran's grade 2 lymphoma was not the most common type, it was by no means rare.  The Veteran's symptoms upon presentation had been described with no mention made in published reports of increased risk related to occupational chemical exposure.  The physician did review the letter from the Veteran's hematologist suggesting a possibility of occupational exposure etiology.  While the physician agreed that there was indeed such a possibility, it was his opinion that the likelihood of such a link was less than 50 percent.  

In November 2013, VA received a report prepared by Dr. D. J.  Dr. J discussed that he had been treating the Veteran since he was originally diagnosed with Non-Hodgkin's Lymphoma, and that the Veteran was exposed to the chemical benzene from jet fuel during his time in the Pacific.  Dr. J discussed a number of studies indicating that there were several lines of evidence demonstrating that benzene caused Non-Hodgkin's lymphoma and that the risk for this condition was significantly increased with exposure to gasoline, oil products and solvents.  Dr. J also discussed that VA had acknowledged that it was as likely as not that some Marine veterans that were exposed to drinking and bathing in poisonous water at Camp Lejeune developed illnesses as a result of this exposure.  While VA did not specifically mention benzene as one of the chemicals responsible for this, it was noted that federal scientist had indicated that benzene had emerged as a central suspect in the contamination.  Dr. J subsequently opined that, based on "overwhelming evidence of new facts," he disagreed with the VA doctor's findings in this case.  In Dr. J's opinion, the likelihood was more than 50 percent that the Veteran's Non-Hodgkin's lymphoma was related to chemical exposure during military service.  

Finally, the Veteran has submitted an additional report prepared by Dr. A. N. dated November 2013.  According to Dr. N, the Veteran had been under his care since his original diagnosis of 2002.  It was noted that the Veteran had spent more than 7 years in Yokoto, Japan as a flight mechanic.  Dr. N explained that it was during this time that the Veteran was first exposed to the chemical benzene through jet fuel.  It was further noted that the records did not reveal that the Veteran was ever issued respiratory protection.  The paths of exposure were felt to be fuel vapors, skin absorption and direct skin contact.  Dr. N then discussed that recent studies revealed numerous connections between benzene and Non-Hodgkin's Lymphoma.  Dr. N then proceeded to discuss a number of these studies in detail.  Dr. N also noted that VA estimated that between 1957 and 1987, an estimated 750,000 to 1,000,000 people may have drank and bathed in tap water containing extremely high concentrations of toxic chemicals at the Marine Base in Camp Lejeune.  Among other chemicals, benzene was one of the chemicals found to be contaminating the water.  After discussing further that benzene is a known carcinogen, Dr. N opined that a service-related disability was at least as likely as not related to his cancer.  

Having reviewed all of the above evidence in a light most favorable to the Veteran, the Board finds that the evidence is at least in equipoise and service connection for non-Hodgkin's lymphoma is warranted.  The record confirms that the Veteran worked with aircraft as a mechanic during his military service.  The evidence of record also confirms a diagnosis of non-Hodgkin's lymphoma in 2002.  Furthermore, Dr. N and Dr. J have opined that it is more likely than not that the Veteran's non-Hodgkin's lymphoma manifested as a result of chemical exposure during service.  These physicians reviewed studies reflecting that exposure to certain chemicals had been linked to the future development of certain diseases, and that more recent studies reflects numerous connections between benzene exposure and non-Hodgkin's lymphoma.  Therefore, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for non-Hodgkin's lymphoma is warranted.  

The Board recognizes that the March 2013 VA medical opinion was that it was not at least as likely as not that the Veteran's non-Hodgkin's lymphoma manifested as a result of in-service exposure to chemicals.  However, despite this opinion, the Board finds that there is more evidence in favor of the Veteran's claim.  While the March 2013 physician concluded that it was impossible to know whether a specific carcinogenic exposure was the cause of the Veteran's non-Hodgkin's lymphoma, both Dr. N and Dr. J concluded that, upon reviewing studies linking non-Hodgkin's lymphoma and benzene exposure, that it was more likely than not that the Veteran's non-Hodgkin's lymphoma is in fact related to chemical exposure during military service.  Furthermore, even the VA physician agreed that while it was less likely than not, there was indeed at least a possibility of a chemical-related etiology.  As such, the evidence in favor of the Veteran's claim outweighs that against the claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for non-Hodgkin's lymphoma is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

The claim of entitlement to service connection for Non-Hodgkin's Lymphoma is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


